      Case 2:15-cv-00463-RCL-SMD Document 274 Filed 08/10/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


ANGELA MCCULLOUGH, et al.,                            )
individually and for a class of similarly             )
situated persons,                                     )
                                                      )
       Plaintiffs                                     )       CASE NO. 2:15-cv-463-RCL
                                                      )
v.                                                    )
                                                      )
THE CITY OF MONTGOMERY, et al.,                       )
                                                      )
       Defendants                                     )


AND


ALDARESS CARTER, individually and for a               )
class of similarly situated persons,                  )
                                                      )
        Plaintiffs                                    )
                                                      )        CASE NO. 2:15-cv-555-RCL
v.                                                    )
                                                      )
THE CITY OF MONTGOMERY, et al.,                       )
                                                      )
        Defendants.                                   )


                                JOINT REPORT OF COUNSEL

       Pursuant to this Court’s Orders of July 7, 2020 (McCullough Doc. 271 and Carter Doc.

295), counsel for all the parties in the above-styled causes have conferred and file this Joint Report

as directed.

       1.      Consolidation.

       Plaintiffs’ position: Plaintiffs in both cases strongly agree with the Court that, in light of

the Court’s recent summary judgment rulings, the causes of action in the two cases now
     Case 2:15-cv-00463-RCL-SMD Document 274 Filed 08/10/20 Page 2 of 9




“substantially overlap” and raise many identical factual and legal questions, such that “the

proposed classes in the two cases would be similar.” Carter Doc. 295. Accordingly, Plaintiffs’

position is that consolidation for class certification proceedings will be most efficient for the

parties and the Court. Instead of asking the Court to certify two sets of overlapping classes with

overlapping claims, Plaintiffs are prepared to work together to file a single joint motion for class

certification supported by a single evidentiary submission.

       If the Court decides to certify a class or classes, a single consolidated class action trial will

promote efficiency, prevent inconsistent verdicts, and alleviate Defendants’ concerns about

overlapping class periods. Because Carter already has both a Sixth Amendment claim and a

Bearden claim against the City, the addition of McCullough’s Bearden claim will not add any new

theories of liability and thus will not contribute to juror confusion. While Plaintiffs are aware of

no differences between the admissibility of the evidence in the two cases, should any such

differences arise, they can be addressed by careful jury instructions. Finally, Mr. Kloess will not

be prejudiced: consolidation with McCullough will not alter the nature of the proposed class or the

claims against him, and at trial, differences in evidence or claims among defendants can be

addressed using jury instructions.

       Defendants’ position: Defendants oppose consolidation of these cases on the following

bases: (a) conflicting positions between the sole Plaintiff in Carter and the McCullough Plaintiffs

and their counsel (see Carter Doc. 102); (b) Kloess is a defendant in Carter only, and he would be

prejudiced by a consolidated trial involving six McCullough Plaintiffs; (c) each case contains a

claim not present in the other case, which will lead to jury confusion; (d) the Sixth Amendment

claim present only in Carter has a different theory of municipal liability from the Bearden claims

against the City in McCullough, which will cause jury confusion and will prejudice the City; (e)



                                                  2
      Case 2:15-cv-00463-RCL-SMD Document 274 Filed 08/10/20 Page 3 of 9




the class periods are different in the two cases, particularly as to JCS which was added in Carter

after it was filed; (e) evidence admissible in Carter will not be admissible in McCullough; and (f)

the Bearden counts remaining in the two cases were framed and pled differently. Finally, the

consolidation analysis will be fundamentally different depending on whether a class is certified,

and thus any discussion of Rule 42 consolidation should be taken up only after a final

determination of class certification. If the Court is inclined to consolidate the two cases pursuant

to Rule 42, Fed. R. Civ. P. before considering class certification, Defendants request the

opportunity to brief the issue.

       2.      Class Certification and Scheduling. Assuming the Court does not order briefing

on consolidation, the Parties propose the following schedule for class certification:

   a. By September 28, 2020, the Plaintiffs will submit their motion(s) for class certification,

       including brief(s) and supporting materials.

   b. Defendants’ briefs and supporting materials opposing Plaintiffs’ class certification

       motion(s) will be due no later than November 20, 2020.

   c. Plaintiffs’ replies to the Defendants’ oppositions will be due no later than December 23,

       2020.

   d. Hearing on Motion: to be set at the Court’s convenience.

       3.      Mediation. The parties are discussing mediation and potential mediators, but they

do not anticipate that any mediation will involve a formal court referral, and it is not anticipated

any mediation will otherwise impact the schedule proposed above.

       4.      Proposed Pretrial Date. Within 60 days following the Court’s order preliminarily

approving or denying class certification.




                                                 3
      Case 2:15-cv-00463-RCL-SMD Document 274 Filed 08/10/20 Page 4 of 9




        5.      Proposed Trial Date. Trial to be scheduled to begin no earlier than six months

after the preliminary approval order or denial of class certification. Timing is too inchoate at this

time to provide trial availability. Plaintiffs’ expected trial length is two weeks. Defendants’

position is that individual trials (of the named Plaintiffs only, after a denial of class certification)

would take 3-4 days (for Carter) or 10-12 days (for McCullough), but that any class-action trial

would take at least six weeks and likely longer.



                                                RESPECTFULLY SUBMITTED,

                                                ATTORNEYS FOR PLAINTIFF
                                                MCCULLOUGH

                                                /s Martha I. Morgan
                                                Martha I. Morgan (ASB-3038-A46M)
                                                8800 Lodge Lane
                                                Cottondale, AL 35453
                                                Telephone: (205) 799-2692
                                                Email: mimorgan@yahoo.com

                                                /s Faya Rose Toure
                                                Faya Rose Toure (ASB-5931-R78R)
                                                Henry Sanders (ASB-6179A34H)
                                                CHESTNUT, SANDERS &
                                                SANDERS LLC
                                                P.O. Box 1290
                                                Selma, AL 36702
                                                Telephone: (334) 526-4531
                                                Fax: (334) 526-4535
                                                Email: fayarose@gmail.com
                                                Email: gpompey@csspca.com

                                                s/ Harold C. Hirshman
                                                Harold C. Hirshman, pro hac vice
                                                Jennifer A. Barrett, pro hac vice
                                                DENTONS US LLP
                                                233 South Wacker Drive, Suite 5900
                                                Chicago, IL 60606
                                                Telephone: (312) 876-8000
                                                Fax: (312) 876-7934

                                                   4
Case 2:15-cv-00463-RCL-SMD Document 274 Filed 08/10/20 Page 5 of 9




                              Email: harold.hirshman@dentons.com
                              Email: jennifer.barrett@dentons.com


                              Stephen J. O’Brien, pro hac vice
                              DENTONS US LLP
                              One Metropolitan Square, Suite 3000
                              St. Louis, MO 63102
                              Telephone: (314) 259-5904
                              Fax: (314) 259-5959
                              Email: stephen.obrien@dentons.com

                              /s Claudia Wilner
                              Claudia Wilner, pro hac vice
                              Gregory Lee Bass, pro hac vice
                              Britney Wilson, pro hac vice
                              National Center for Law and
                              Economic Justice
                              275 Seventh Avenue, Suite 1506
                              New York, NY 10001
                              Telephone: (212) 633-6967
                              Email: wilner@nclej.org
                              Email: bass@nclej
                              Email: wilson@nclej.org


                              ATTORNEYS FOR PLAINTIFF CARTER

                              /s Daniel Evans
                              G. Daniel Evans ASB-1661-N76G
                              Alexandria Parrish
                              ASB-2477-D66P
                              Maurine C. Evans
                              ASB-4168-P16T
                              Attorneys for the Plaintiffs
                              The Evans Law Firm, P.C.
                              1736 Oxmoor Road, Suite 101
                              Birmingham, Alabama 35209
                              Telephone: (205) 870-1970
                              Fax: (205) 870-7763
                              E-Mail: ap@evanslawpc.com
                              E-Mail: gdevans@evanslawpc.com
                              E-Mail: mevans@evanslawpc.com

                              /s Leslie A. Bailey
                              Leslie A. Bailey

                                 5
Case 2:15-cv-00463-RCL-SMD Document 274 Filed 08/10/20 Page 6 of 9




                              Brian Hardingham
                              PUBLIC JUSTICE
                              475 14th Street, Suite 610
                              Telephone: (510) 622-8150
                              Oakland, CA 94612
                              E-Mail: lbailey@publicjustice.net
                              E-Mail: bhardingham@publicjustice.net
                              (Admitted Pro Hac Vice)

                              /s Toby J. Marshall
                              Toby J. Marshall
                              Terrell Marshall Law Group PLLC
                              936 N. 34th Street, Suite 300
                              Seattle, Washington 98103
                              Telephone: (206) 816-6603
                              Fax: (206) 319-5450
                              Email: tmarshall@terrellmarshall.com
                              (Admitted Pro Hac Vice)

                              ATTORNEYS FOR
                              THE CITY OF MONTGOMERY

                              /s Shannon L. Holliday
                              Shannon L. Holliday (ASB-5440-Y77S)
                              Richard H. Gill (ASB-7945-G70R)
                              Robert D. Segall (ASB-7354-E68R
                              Attorneys for the City of Montgomery
                              Copeland, Franco, Screws & Gill, P.A.
                              P.O. Box 347
                              Montgomery, Alabama 36101-0347
                              Telephone: (334) 834-1180
                              Fax: (334) 834-3172
                              Email: holliday@copelandfranco.com
                              Email: gill@copelandfranco.com
                              Email: segall@copelandfranco.com

                              ATTORNEY FOR BRANCH KLOESS

                              /s Michael S. Jackson
                              Micheal S. Jackson
                              WEBSTER, HENRY, LYONS, BRADWELL,
                              COHAN & SPEAGLE, P.C.
                              P. O. Box 239
                              Montgomery, AL 36101-0239
                              Telephone: (334) 264-9472
                              Fax: (334) 264-9599

                                6
Case 2:15-cv-00463-RCL-SMD Document 274 Filed 08/10/20 Page 7 of 9




                              Email: mjackson@websterhenry.com




                              ATTORNEYS FOR
                              JUDICIAL CORRECTION SERVICES

                              s/ Michael L. Jackson
                              Michael L. Jackson, Esq.
                              Larry S. Logsdon, Esq.
                              Wesley K. Winborn, Esq.
                              Jonathan A. Griffith, Esq.
                              Wallace, Jordan, Ratliff & Brandt, L.L.C.
                              P.O. Box 530910
                              Birmingham, AL 35253
                              Telephone: (205) 870-0555
                              Fax: (205) 871-7534
                              mjackson@wallacejordan.com
                              llogsdon@wallacejordan.com
                              wwinborn@wallacejordan.com
                              jgriffith@wallacejordan.com

                              s/ Wilson F. Green
                              Wilson F. Green
                              Fleenor & Green LLP
                              1657 McFarland Blvd., N., Suite G2A
                              Tuscaloosa, AL 35406
                              wgreen@fleenorgreen.com




                                 7
       Case 2:15-cv-00463-RCL-SMD Document 274 Filed 08/10/20 Page 8 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


ANGELA MCCULLOUGH, et al                             )
Individually and for a class of similarly            )
Situated persons,                                    )
                                                     )
        Plaintiffs                                   )      CASE NO. 2:15-cv-463-RCL
                                                     )
v.                                                   )
                                                     )
THE CITY OF MONTGOMERY, et al,                       )
                                                     )
        Defendants                                   )


AND


ALDARESS CARTER, individually, and for a             )
class of similarly situated persons or entities,     )
                                                     )
        Plaintiffs                                   )
                                                      )      CASE NO. 2:15-cv-555-RCL
v.                                                   )
                                                     )
THE CITY OF MONTGOMERY, et al                        )
                                                     )
        Defendants.                                  )


                                     ORDER [PROPOSED]

        Based on the Joint Report of the Parties filed August 10, 2020, the following schedule is

hereby ORDERED regarding proposed class certification motions in these actions:


     a. By September 28, 2020, the Plaintiffs will submit their motion(s) for class certification,

        including briefs and supporting materials.
     Case 2:15-cv-00463-RCL-SMD Document 274 Filed 08/10/20 Page 9 of 9




   b. Defendants’ briefs and supporting materials in opposition to class certification will be due

       no later than November 20, 2020.

   c. Plaintiffs’ replies to the Defendants’ oppositions would be due no later than December 23,

       2020.

The Court will set any hearing(s) on class certification motions, and will consider any purported

consolidation of these actions, by separate Order.



Date: August ____, 2020
                                                     Royce C. Lamberth
                                                     United States District Judge




                                                9
